DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Takahashi’s continuous second oxide layer is not amorphous and does not constitute continuous layered structure.  Applicant goes on and argues the method of forming Takahashi’s coating layers is different from the instant specification, and therefore Takahashi does not disclose or even suggest any special process such as those discussed in the instant specification to form an amorphous coating layer.  Takahashi fails to teach any technology to form an amorphous coating layer.  
However, Applicant’s arguments are unpersuasive.  The Examiner notes that a process of making the oxide layers in the multilayer oxide film is not germane to the determination of patentability of the claimed product.  The Examiner notes that attorney arguments cannot take the place of evidence on the record, and Applicant has not provided any evidence that having an amorphous and/or crystalline structures in Takahashi’s multilayer oxide film would destroy their invention or that Takahashi fails to teach any technology to form an amorphous coating layer.  Further clarification is also needed if Applicant is stating that all layers between Takahashi’s soft magnetic particles are crystalline.  
Takahashi teaches a silica (SiO2) insulating layer [0037], which corresponds to Applicant’s second oxide layer and is substantially the same material as Applicant (Please see [0092] in Applicant’s published application).  While Takahashi does not explicitly disclose the crystallinity of the insulating layer, it is well known in the art that insulating silica is generally amorphous (i.e. a highly dielectric material), which is also recognized by Applicant (Please see the provided document by ks.uiuc.edu and [0196] in US Pub. No. 20180005739 as evidence, and [0092] in Applicant’s published application as evidence).  

Applicant argues that Mihara fails to teach how to increase the Si content beyond the Fe content while retaining the amorphous structure.  Since a skilled artisan cannot increase the Si content beyond the Fe content in the oxide layer of Mihara while retaining the amorphous structure, the skilled artisan necessarily cannot modify Takahashi’s coating layer to arrive at the claimed second oxide layer. 
  However, Applicant’s arguments are unpersuasive.  While the Examiner recognizes that Claim 1 recites “a second oxide layer containing Si more than Fe” and the “second oxide layer is amorphous”, it is noted that the claim does not necessarily require how to maintain an amorphous structure by increasing Si content more than Fe content, nor require Fe to present in the second oxide layer.  For example, an amorphous SiO2 oxide material would read on the instant limitations.  
Primary reference, Takahashi, teaches a continuous first oxide layer containing Fe more than Si and a continuous second oxide layer that is closest to the soft magnetic metal grain and comprising Si more than Fe, wherein the first and second oxide layers are in contact with each other (Figs. 1 and 3-6).  Secondary reference, Mihara, teaches a crystalline first oxide layer and an amorphous second oxide layer that is also closest to its soft magnetic metal grain (FIG. 9B and [0086]).  As shown in Fig. 2, Mihara also teaches its grain boundary/oxide layer (30) (corresponds to Applicant’s multilayer oxide film) with distinct continuous layers (30a and 30b – and corresponds to Applicant’s first and second oxide layers), and Fig. 9(a) demonstrates First Point (Marker 1) is continuous.  Mihara was only relied upon to teach a grain boundary (multilayer oxide film) with crystalline and amorphous structures.  One of ordinary skill in the art would have looked to another magnetic core having a multilayer oxide film to determine the crystalline structures for each respective first and second oxide layers to obtain excellent DC superimposed characteristics ([0087] in Mihara).  Thus, it is Examiner’s contention that one of ordinary skill in the art would have been motivated to combine the two references for the reasons set forth above, and one of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings relating to one magnetic core to another magnetic core.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Mihara was relied upon a multilayered oxide film having both a crystalline and amorphous layers between soft magnetic metal grains.  
Furthermore, Mihara was used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely a crystalline first oxide layer and an amorphous second oxide layer, and in combination with the primary reference, discloses the presently claimed invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120082844 (“Takahashi et al.”) in view of WO 2015108059 (“Mihara et al.”). 
With regards to Claim 1, Takahashi et al. teaches a magnetic material comprising a soft magnetic metal grain containing Fe (soft magnetic particle 2) and a multilayer oxide film (insulating film, inner layer 3a, outermost layer 3b, and relevant thereof) that covers surfaces of the soft magnetic metal grain.  Takahashi et al. further teaches that the multilayer oxide film has a layered structure of a first oxide layer (inner layer, outermost layer, and relevant thereof) containing Fe more than Si and a second oxide layer (silica insulating layer and relevant thereof) of Si more than Fe, wherein the first and second oxide layers are in contact with each other and have a continuous layered structure covering the surfaces of the soft magnetic metal grain (Abstract, Figs. 1 and 3-6, [0031], [0032], [0036], [0037], [0039]-[0043], and [0050]). 
Takahashi et al. does not teach its first oxide layer is crystalline and its second oxide layer is amorphous.  
However, Mihara et al. teaches a magnetic material comprising a soft magnetic metal grain containing Fe and a multilayer oxide film, wherein the multilayer oxide film comprises a first oxide layer of crystalline nature containing Fe more than Si and a second oxide layer of amorphous nature (Abstract, Figs. 2 and 9, and [0082]-[0086]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have two different types of crystal structures (i.e. amorphous and crystalline) in Takahashi et al.’s multilayer oxide film as claimed in order to obtain a core with desirable electrical resistance, high strength, and corrosion resistance ([0025] and [0087]). 

With regards to Claim 2, Takahashi et al. teaches the first oxide layer is present between a surface of the soft magnetic metal grain and the second oxide layer (Figs. 3-6). 

With regards to Claim 3, Takahashi et al. teaches the layered structure of the multilayer oxide film further has a third oxide layer (inner layer and relevant thereof) containing Fe and Si, and covering the second oxide layer, wherein the third oxide layer contains more Fe than does the second oxide layer by mass concentration (Figs. 3-6 and [0040]-[0043]). 

With regards to Claim 4, Takahashi et al. teaches the layered structure of the multilayer oxide film further has a fourth oxide layer containing Fe and O (outermost layer), and covering the third oxide layer, wherein the fourth oxide layer contains less than Si than does the third oxide layer by mass concentration (Figs. 3-6 and [0039]). 

With regards to Claim 5, Takahashi et al. teaches the soft magnetic metal grain is a pure iron powder [0032]. 

With regards to Claim 6, Takahashi et al. teaches the second oxide layer is present between a surface of the soft magnetic metal grain and the first oxide layer (Figs. 3-6). 

With regards to Claim 7, Takahashi et al. teaches the second oxide layer further contains Fe (Figs. 4-6 and [0037]). 

With regards to Claim 8, Takahashi et al. teaches the soft magnetic metal grain is a soft magnetic alloy graining containing Fe, Si, and Al which oxidizes more easily than Fe [0032]. 

With regards to Claim 9, Takahashi et al. teaches an electronic component comprising a magnetic core constituted by an aggregate of the magnetic material ([0003] and [0029]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785